Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 10 November 1777
From: Hamilton, Alexander (Lieutenant Colonel)
To: Washington, George



Dear Sir,
New Windsor [N.Y.] Novemr 10 1777

I arrived here last night from Albany. Having given General Gates a little time to recollect himself I renewed my remonstrances on the necessity and propriety of sending you more than one Brigade of the three he had detained with him, and finally prevailed upon him to give orders for Glover’s in addition to Patterson’s brigade to march this way. As it was thought conducive to expedition to send the troops by water, as far as it could be done, I procured all the vessels that could be had at Albany fit for the purpose; but could not get more than sufficient to take in Pattersons brigade—It was embarked the 7th instant and I expected would have been there before this; but the wind has been contrary—though they must in all probability be here to day. General Glover’s brigade marched at the same time on the East side of the river—the roads being much better there, than on this side; I am at this moment informed, that one Sloop with a part of Patterson’s is arrived 

and that the others are in sight. They will immediately proceed by water to Kings ferry and thence take the shortest route to you.
I am pained beyond expression to inform your Excellency, that on my arrival here I find every thing has been neglected, and deranged by General Putnam, and that the two brigades, Poor’s and Learned’s still remained here and on the other side the River at Fish-Kill. Col: Warner’s Militia, I am told, have been drawn to Peeks-Kill, to aid on an expedition against New York, which it seems is at this time the Hobby horse with General Putnam. Not the least attention has been paid to my order in your name for a detachment of 1000 men from the troops hitherto stationed at this post. Every thing is sacrificed to the whim of taking New York.
The two Brigades of Poors & Learneds it appears would not march for want of money and necessaries—several of the Regts having received no pay for 6 or 8 months past. There has been a high mutiny among the former on this account, in which a Capt. killed a man, and was shot himself, by his comrade. These difficulties for want of proper management have stopped the troops from proceeding. Governor Clinton has been the only man, who has done any thing towards removing them; but for want of General Putnam’s cooperation has not been able to effect it. He has only been able to prevail with Larned’s brigade to agree to march to Goshen; in hopes by getting them once on the go, to get them to continue their march. On coming here, I immediately sent for Col: Bailey who now commands Larned’s Brigade; and have gotten him to engage for carrying the Brigade on to Head Quarters, as fast as possible. This he expects to effect by means of 5 or 6000 Dollars which Governor Clinton was kind enough to borrow for me; and which Col: Bailey thinks will keep the men in good humour ’till they join you. They marched this morning towards Goshen.
I shall as soon as possible see General Poor and do every thing in my power to get him along—I hope I shall be able to succeed.
The plan I before laid having been totally deranged, a new one has become necessary. It is now too late to send Warner’s militia. By the time they got to you their term of service would be out—The motive for sending them, which was to give you a speedy reinforcement, has by the past delay been superceded. By Governor Clinton’s advice, I have sent an order in the most emphatical terms to General Putnam, immediately to dispatch all the Continental troops under him to your assistance; and to detain the militia instead of them. My opinion is that the only present use for troops in this quarter is to protect the Country from the depredations of little plundering parties and for carrying on the works necessary for the defence of the River. Nothing more ought to be thought of. Tis only wasting time and misapplying men, to employ 

them in a farcical parade against New York; for in this it will undoubtedly terminate. (New York is no object if it could be taken; and to take it would require more men than could be spared from more substantial purposes.) Governor Clintons ideas coincide with mine. He thinks that there is no need of more Continental troops here than a few to give a spur to the militia in working upon the Fortifications. In persuance of this, I have given the directions before mentioned; if General Putnam attends to them, the troops under him may be with you nearly as early as any of the others (though he has unluckily marched them down to Tarry Town). and General Glover’s brigade when it gets up will be more than sufficient to answer the true ends of this post.
If Your Excellency agrees with me in opinion it will be well to send instant directions to General Putnam to persue the objects I have mentioned; for I doubt whether he will attend to any thing I shall say, notwithstanding it comes in the shape of a positive order. I fear, unless you interpose, the works here will go on so feebly for want of men, that they will not be completed in time; whereas it appears to me of the utmost importance it should be pushed with the utmost vigor. Governor Clinton will do every thing in his power—I wish General Putnam was recalled from the command of this post, and Governor Clinton would accept it. The blunders and caprices of the former are endless.
Beleive me Sir nobody can be more impressed with the importance of forwarding the reinforcements coming to you with all speed, nor could any body have endeavoured more to promote it than I have done, but the ignorance of some and the design of others have been almost insuperable obstacles—I am very unwell; but I shall not spare myself to get things immediately in a proper train, and for that purpose, intend, unless I receive other orders from you, to continue with the troops in the progress of their march. As soon as I get General Poor’s brigade in march I shall proceed to General Putnam at Peeks Kill. I have the honor to be With much regard & respect Yr Excelly’s Most Obedt Servt

A. Hamilton A.D.C.

